Exhibit 10.37

 

Schiphol-Oost, 11th February 2005

 

Matt S. Nydell

The Links 3

Ascot, Berkshire SL5 7TN

United Kingdom

 

Dear Mr. Nydell,

 

This letter is intended to clarify certain issues arising under your Employment
Agreement (the “Employment Agreement”) with VIA NET.WORKS, Inc. (“VIA”).

 

1.  Retention.  You agree to remain in the employment of VIA in your current
position and continue in the performance of the duties and responsibilities of
your current position at VIA through May 31, 2005, and not to voluntarily
terminate your employment with VIA before that time.

 

2.  Retention Bonus.  Provided that you do not voluntarily terminate your
employment with VIA prior to May 31, 2005 and that you continue in the
performance of the duties and responsibilities of your current position through
May 31, 2005, VIA agrees to pay you a retention bonus equal to 43% of your
annual bonus entitlement (which represents a bonus for the five month period
ending May 31, 2005), as determined by the compensation committee of VIA’s board
of directors in a manner consistent with past bonus awards for executive
officers of VIA (the “Retention Bonus”).  This Retention Bonus shall be paid to
you on or before June 30, 2005, and shall be in lieu of any annual bonus you may
be eligible to receive for services performed during the five month period
ending May 31, 2005.  If you voluntarily terminate employment with VIA for any
reason prior to May 31, 2005 or if you fail to continue in the performance of
the duties and responsibilities of your current position (other than at the
direction of the Chief Executive Officer or Board of Directors of VIA or any
applicable court or administrative order, judgment or decree), you shall not be
entitled to the Retention Bonus.

 

3.  Relocation Expenses.  In addition to the Retention Bonus, VIA agrees to pay
the relocation expenses of you and your family, up to a maximum amount of
[$25,000], in connection with a relocation of you and your family to the United
States of America that occurs within six months after the termination of your
employment with VIA.  Any such relocation payment shall be made in accordance
with, and subject to, the relocation policy applicable to you as of the date
hereof.

 

4.  Taxes.  You acknowledge that the amounts payable to you hereunder will
constitute taxable income and will be subject to applicable withholding and
employment taxes to the extent required by law.

 

5.  Entire Understanding.  This letter sets forth the entire understanding of
the parties with respect to the matters addressed in this letter and supersedes

 

--------------------------------------------------------------------------------


 

any prior agreement or understanding relating to such matters.  This letter is
intended as a clarification of certain terms of the Employment Agreement, so is
not intended to supersede that agreement, but to guide the implementation of
that document.

 

6.  No Guarantee of Employment.  Nothing in this letter obligates VIA to employ
you in your current position or otherwise for any period of time or otherwise
guarantees you any specific term of employment.

 

If you agree to all of the terms and conditions set forth above, please promptly
forward the original signed copy of this letter to VIA no later than two weeks
from the date of this letter.  Upon our receipt of our original signed copy of
this letter, this letter shall be deemed a binding agreement between VIA and you
in accordance with the terms and conditions set forth above.  In the event you
fail to forward an original signed copy of this letter to VIA within such
period, this letter shall be of no force and effect and the offer contained
herein shall be deemed revoked without any further action on the part of VIA.

 

 

Sincerely,

 

 

 

Raymond Walsh

 

Chief Executive Officer

 

 

 

I have read, I understand, and I agree to the foregoing.

 

 

 

 

 

 

 

 

Matt S. Nydell

Date

 

 

--------------------------------------------------------------------------------